--------------------------------------------------------------------------------

Exhibit 10.1



Execution copy


WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT


This WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated
as of May 6, 2019 (the “Second Amendment Date”), is made between GALAXY GAMING,
INC., a Nevada corporation (the “Borrower”), and ZIONS BANCORPORATION, N.A. dba
NEVADA STATE BANK, a Nevada state banking corporation (the “Lender”).


RECITALS


A.          The Lender and the Borrower entered into a Credit Agreement, dated
as of April 24, 2018, as amended by the First Amendment to Credit Agreement,
dated as of April 22, 2019 (as further amended, restated, or otherwise modified,
the “Credit Agreement”), pursuant to which the Lender agreed to extend credit to
the Borrower.


B.          The Borrower desires to amend certain provisions of the Credit
Agreement, and the Lender has agreed to make such amendments, subject to the
terms of this Amendment.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows.


Section 1.            Capitalized Terms. Capitalized terms not defined shall
have the meanings assigned to them in the Credit Agreement, unless the context
shall otherwise require.


Section 2.            Waiver and Forbearance.


2.1         Definitions.


“Restructuring Period”: The six-month period commencing on the Second Amendment
Date.


“Subordinated Debt (Restructuring)”: Indebtedness of the Borrower in an
aggregate principal amount of no more than $40,000,000, with a maturity date no
later than the end of the Restructuring Period, which Indebtedness shall provide
that, upon a Default or Event of Default under this Agreement, the Borrower
shall cease making all interest payments under the Subordinated Debt
(Restructuring).


“Subordinated Debt (Take-Out)”: Indebtedness of the Borrower in an aggregate
principal amount of no more than $10,000,000, with a maturity date that is later
than the Term Loan B Maturity Date, which Indebtedness shall (a) provide that,
upon a Default or Event of Default under this Agreement, the Borrower shall
cease making all interest payments under the Subordinated Debt (Take-Out) and
(b) be subject to a Subordination Agreement.


“Subordination Agreement”: A subordination agreement by the lender under the
Subordinated Debt (Take-Out), as applicable, in favor of the Lender, which
subordinates all Indebtedness under the Subordinated Debt (Take-Out), as
applicable, to the Borrower’s Obligations under this Credit Agreement.



--------------------------------------------------------------------------------

2.2         Specified Defaults. The Borrower wishes to incur the Subordinated
Debt (Restructuring) and the Subordinated Debt (Take-Out) in connection with the
repurchase of stock of the Borrower held by Triangulum Partners, LLC as of the
Second Amendment Date (collectively, the “Repurchase Transaction”). The Borrower
has requested that, on the Second Amendment Date, the Lender waive (a) any
violation of the negative covenants in Section 6.12 (Indebtedness) and Section
6.16 (Leverage Ratio) of the Credit Agreement, and (b) the prepayment
requirements, if any, of Section 2.6(a)(ii) of the Credit Agreement with respect
to clause (d) of the definition of “Prepayment Event” that have resulted or
would result from the Repurchase Transaction and which together could constitute
Events of Default pursuant to Section 7.1(a), (c), or (d) of the Credit
Agreement (collectively, the “Specified Defaults”).


2.3         Waiver of Specified Defaults. On the Second Amendment Date, subject
to the other terms and conditions of this Amendment, the Lender waives the
Specified Defaults and any other Event of Default that would result from the
Repurchase Transaction as of the Second Amendment Date.


2.4         Forbearance of Specified Defaults. From the Second Amendment Date
and continuing during the Restructuring Period, subject to the other terms and
conditions of this Amendment, the Lender forbears with respect to the negative
covenant in Section 6.16(b) (Total Leverage Ratio) of the Credit Agreement and
will not test such covenant until the fiscal quarter ending on December 31,
2019. In consideration of such forbearance, the Borrower agrees to deliver to
the Lender any agreements, documents, or other information relating to the
Repurchase Transaction reasonably requested by the Lender.


Section 3.            Amendments to Credit Agreement. The Credit Agreement shall
be amended to read as shown in the conformed copy of the Credit Agreement
through this Amendment attached as Exhibit A. A redline of the conformed copy of
the Credit Agreement through this Amendment against the conformed copy of the
Credit Agreement through the First Amendment to Credit Agreement, dated as of
April 22, 2019, is attached as Exhibit B.


Section 4.            Effectiveness of Amendments. This Amendment shall become
effective upon delivery by the Borrower of, and compliance by the Borrower with,
the following:


4.1         Documents. The Lender shall have received the following:


(a)          This Amendment executed by a duly authorized officer of the
Borrower.


(b)          A secretary’s certificate for the Borrower certifying as of the
date of this Amendment (i) to a copy of the corporate resolutions of the
Borrower authorizing the execution, delivery, and performance of this Amendment
and any other agreement, instrument, or document (with this Amendment, the
“Amendment Documents”), executed and delivered by the Borrower in connection
herewith or therewith, (ii) that there has been no change to the Articles of
Incorporation of the Borrower from the copy of such Articles of Incorporation
and all amendments thereto delivered to the Lender with a secretary’s
certificate of the Borrower, dated April 24, 2018, or if there has been a change
thereto, certifying to a copy thereof and all amendments thereto, (iii) that
there has been no change to the Amended and Restated By-Laws of the Borrower
from the copy of such Amended and Restated By-Laws and all amendments thereto
delivered to the Lender with a secretary’s certificate of the Borrower, dated
April 24, 2018, or if there has been a change thereto, certifying to a copy
thereof and all amendments thereto, and (iv) to the names and titles and bearing
the signatures of the officers of the Borrower authorized to execute this
Amendment and any other Amendment Documents and to request Loans.


Waiver and Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

(c)          A certificate of good standing for the Borrower in the jurisdiction
of its incorporation, certified by the appropriate governmental officials as of
a date not more than 30 days prior to the date hereof.


4.2         Fees and Expenses. The Lender shall have received all fees and other
amounts due and payable by the Borrower on or prior to the date hereof,
including the reasonable fees and expenses of counsel to the Lender payable
pursuant to Section 8.2 of the Credit Agreement.


4.3         Other Matters. All corporate and legal proceedings relating to the
Borrower and all instruments and agreements in connection with the transactions
contemplated by this Amendment shall be satisfactory in scope, form and
substance to the Lender and its counsel, and the Lender shall have received all
information and copies of all documents including records of corporate
proceedings, as the Lender or its counsel may reasonably have requested in
connection therewith, such documents where appropriate to be certified by proper
corporate or governmental authorities.


Section 5.            Representations, Warranties, Authority.


5.1         Reassertion of Representations and Warranties, No Default. The
Borrower hereby represents that on and as of the date hereof and after giving
effect to this Amendment all of the representations and warranties contained in
the Credit Agreement and the other Loan Documents are true, correct and complete
in all material respects as of the date hereof as though made on and as of such
date, except (i) for changes permitted by the terms of the Credit Agreement as
amended by this Amendment and (ii) to the extent such representation or warranty
relates to an earlier specified date, in which case such representation or
warranty is reaffirmed as true and correct in all material respects as to such
date and there will exist no Default or Event of Default under the Credit
Agreement as amended by this Amendment on such date which has not been cured or
waived by the Lender.


5.2         Authority, No Conflict, No Consent Required, Enforceability. The
Borrower represents and warrants that the Borrower has the power and legal right
and authority to enter into this Amendment and has duly authorized as
appropriate the execution and delivery of the Amendment Documents by proper
corporate action, and none of the Amendment Documents nor the agreements
contained herein or therein contravenes or constitutes a default under any
agreement, instrument or indenture to which the Borrower is a party or a
signatory or a provision of the Borrower’s Articles of Incorporation, Bylaws or
any other agreement or requirement of law, or results in the imposition of any
lien on any of its property under any agreement binding on or applicable to the
Borrower or any of its property except, if any, in favor of the Lender. The
Borrower represents and warrants that no consent, approval or authorization of
or registration or declaration with any Person, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by the Borrower of the Amendment Documents or other agreements and
documents executed and delivered by the Borrower in connection therewith or the
performance of obligations of the Borrower therein described, except (a) for
those which the Borrower has obtained or provided and as to which the Borrower
has delivered certified copies of documents evidencing each such action to the
Lender and (b) for those which the Borrower will make, obtain or provide upon
the consummation of this Amendment and as to which the Borrower will promptly
deliver certified copies of documents evidencing each such action to the Lender.
The Borrower represents and warrants that the Amendment Documents constitute the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their terms, subject to limitations as to
enforceability which might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors’ rights generally and subject to
limitations on the availability of equitable remedies.


Waiver and Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

5.3         No Adverse Claim. The Borrower warrants, acknowledges and agrees
that no events have taken place and no circumstances exist at the date hereof
which would give the Borrower a basis to assert a defense, offset or
counterclaim to any claim of the Lender with respect to the obligations.


Section 6.            Affirmation of Credit Agreement, Further References,
Affirmation of Security Interest. The Lender and the Borrower each acknowledge
and affirm that the Credit Agreement, as amended hereby, is hereby ratified and
confirmed in all respects and all terms, conditions and provisions of the Credit
Agreement and the other Loan Documents, except as amended by this Amendment,
shall remain unmodified and in full force and effect. All references in any
document or instrument to the Credit Agreement are hereby amended and shall
refer to the Credit Agreement as amended hereby. The Borrower confirms to the
Lender that the Obligations are and continue to be secured by the security
interest granted by the Borrower in favor of the Lender under the Security
Agreement and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Borrower under such document and any and all other documents and agreements
entered into with respect to the obligations under the Credit Agreement are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrower.


Section 7.            Merger and Integration, Superseding Effect. This
Amendment, from and after the date hereof, embodies the entire agreement and
understanding between the parties hereto and supersedes and has merged into this
Amendment all prior oral and written agreements on the same subjects by and
between the parties hereto with the effect that this Amendment shall control
with respect to the specific subjects hereof and thereof.

Waiver and Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Section 8.            Severability. Whenever possible, each provision of this
Amendment and any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto shall be interpreted in such manner as
to be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.


Section 9.            Successors. This Amendment shall be binding upon the
Borrower, the Lender and their respective successors and assigns, and shall
inure to the benefit of the Borrower, and the Lender and their successors and
assigns.


Section 10.          Legal Expenses. As provided in Section 8.2 of the Credit
Agreement, the Borrower agrees to reimburse the Lender upon demand for all
reasonable out-of-pocket expenses (including filing and recording costs and
fees, charges and disbursements of outside counsel to the Lender) incurred in
connection with the negotiation, preparation, enforcement and collection of this
Amendment and all other documents negotiated and prepared in connection with
this Amendment.


Section 11.          Headings. The headings of various sections of this
Amendment have been inserted for reference only and shall not be deemed to be a
part of this Amendment.


Section 12.          Counterparts. This Amendment may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and any party to this Amendment may
execute any such agreement by executing a counterpart of such agreement.


Section 13.          Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEVADA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF.


Waiver and Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Section 14.          Acknowledgement and Release. IN ORDER TO INDUCE THE LENDER
TO ENTER INTO THIS AMENDMENT, THE BORROWER: (A) REPRESENTS AND WARRANTS TO THE
LENDER THAT NO EVENTS HAVE TAKEN PLACE AND NO CIRCUMSTANCES EXIST AT THE DATE
HEREOF WHICH WOULD GIVE THE BORROWER THE RIGHT TO ASSERT A DEFENSE, OFFSET OR
COUNTERCLAIM TO ANY CLAIM BY THE LENDER FOR PAYMENT OF THE OBLIGATIONS; AND (B)
HEREBY RELEASES AND FOREVER DISCHARGES THE LENDER AND ITS SUCCESSORS, ASSIGNS,
DIRECTORS, OFFICERS, AGENTS, EMPLOYEES AND PARTICIPANTS FROM ANY AND ALL
ACTIONS, CAUSES OF ACTION, SUITS, PROCEEDINGS, DEBTS, SUMS OF MONEY, COVENANTS,
CONTRACTS, CONTROVERSIES, CLAIMS AND DEMANDS, AT LAW OR IN EQUITY, WHICH THE
BORROWER EVER HAD OR NOW HAS AGAINST THE LENDER OR ANY OF ITS SUCCESSORS,
ASSIGNS, DIRECTORS, OFFICERS, AGENTS, EMPLOYEES OR PARTICIPANTS BY VIRTUE OF
THEIR RELATIONSHIP TO THE BORROWER IN CONNECTION WITH THIS AMENDMENT, THE CREDIT
AGREEMENT, THE LOAN DOCUMENTS AND TRANSACTIONS RELATED THERETO.


***


Waiver and Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.




BORROWER:
   


GALAXY GAMING, INC.

   
By: /s/ Harry C. Hagerty



Name:
Harry C. Hagerty


Title:
Chief Financial Officer



Waiver and Second Amendment to Credit Agreement



--------------------------------------------------------------------------------



LENDER:
   


ZIONS BANCORPORATION, N.A. DBA NEVADA STATE BANK
   


By: /s/ Jamie Gazza



Name:
Jamie Gazza


Title:
Vice President and Senior Gaming Director



Waiver and Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A
Conformed Copy of the Credit Agreement Through this Amendment


(Attached)



--------------------------------------------------------------------------------

Exhibit B
Redline


(Attached)





--------------------------------------------------------------------------------